929 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Berwyn Lee STAFFORD, Plaintiff,Gregory A. Baker, Plaintiff-Appellant,v.Clair BOSMA;  Mary Bosma;  Patricia Wanamaker;  RichardWanamaker;  Vicki Orange;  West Michigan LegalAid, Inc., Defendants-Appellee,Bart Baker, Defendant.
No. 90-2389.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

W.D.Mich. 89-00755, Euslen, J.
W.D.Mich.
APPEAL DISMISSED.
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court, by order entered October 29, 1990, dismissed all claims against defendants Legal Aid of Western Michigan and Vicki Orange and dismissed some claims against defendants Clair and Mary Bosma, and Patricia and Richard Wanamaker.  The district court's order denied motions by the Bosmas and the Wanamakers to dismiss several other claims against those defendants.  Plaintiff Gregory Baker appealed this order by his Notice of Appeal filed November 28, 1990.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.    Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No Rule 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.    See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
Accordingly, it is ORDERED that the appeal be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.